592 N.W.2d 129 (1999)
Lloyd L. FINKE, Relator,
v.
MIDWEST COAST TRANSPORTATION and St. Paul Fire & Marine Insurance Company, Respondents.
No. C4-99-290.
Supreme Court of Minnesota.
April 29, 1999.
David A. Stofferahn, Sieben, Grose, Von Holtum, McCoy & Carey, Ltd., Minneapolis, for Relator.
Barbara Heck, Candlin & Wright, Bloomington, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 3, 1999, be, and the same is, affirmed without opinion. See Minnesota Rules of Civil Appellate Procedure 136.01, subdivision 1(b).
BY THE COURT:
Paul H. Anderson
Paul H. Anderson
Associate Justice